Title: David Watson to Thomas Jefferson, 26 February 1819
From: Watson, David
To: Jefferson, Thomas


          
            Dear Sir,
            Louisa. 26th Feb: 1819
          
          I regret very much that the badly of the weather, & the state of my health, are such, as absolutely to forbid my attempting to meet you & Gen: Cocke, at Mr Madisons, to day according to appointment. I will set off to Albemarle on sunday next, if the weather will permit, or the first fit day after, & will see you as soon as possible. In the mean time, I beg that you will do as if I were personally present, & assenting to whatever you & the visitors you may advise with, think necessary & proper; & use no ceremony, but affix my name to any paper or papers that may require it
          I am extremly concerned to have been rather a hindrance than a help, in a business about the success of which few can be more anxious, or more interested than I am.
          
            With greatest & sincerest respect. Yr Obt
            David Watson
          
        